IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF VIRGINIA

Alexandria Division

CHINA TELECOM (AMERICAS) CORP.,

Plaintiff,

INTERNET KEEPER GLOBAL (GROUP)

)
)
)
)
Vv. ) Civil Action No. 1:20-cv-1545
)
)
co. LTD., et al. )

)

)

Defendants.

ORDER

THIS MATTER comes before the Court on the Report and
Recommendation of the Magistrate Judge dated June 2, 2021. The
parties have filed no objection.

After reviewing the Report and Recommendation, the Court
finds that it is neither clearly erroneous nor contrary to law.
The Report and Recommendation is adopted. It is hereby

ORDERED that Plaintiff's Motion for Default Judgment is
GRANTED. Default Judgment is ORDERED in favor of Plaintiff and
against Defendants Internet Keeper Global (Group) and Internet
Keeper Global (USA). It is further

ORDERED that Plaintiff is awarded a total of $7,831,644.52,
not including pre-judgment and post-judgment interest, which

consists of: (1) $7,601,764.93 in unpaid balance, Late Penalty
Payments, and Termination payments under the parties' agreement;
and (2) $229,879.59 in attorney's costs and fees. It is further
ORDERED that Plaintiff is GRANTED declaratory judgment that
Defendants are jointly and severally liable for the total amounts
awarded, that Defendants are alter egos subject to veil
piercing, and that Plaintiff may remove Defendants’ property at

Defendants’ expense.

Barn cle Pn, Kae

CLAUDE M. HILTON
UNITED STATES DISTRICT JUDGE

Alexandria, Virginia
arre———_.,_ 2.021

Gry G- 20 2/
